358 S.W.3d 868 (2012)
Janet JING, Appellant,
v.
NAN LUO, Appellee.
No. 05-10-00906-CV.
Court of Appeals of Texas, Dallas.
January 30, 2012.
James F. Newth, Dallas, for Appellant.
Nan Luo, Rancho Cucamonga, pro se.
Before Justices LANG, MURPHY, and MYERS.

OPINION
Opinion by Justice MURPHY.
By letter dated January 13, 2012, we sent the parties a letter questioning our jurisdiction over this appeal. Specifically, it appears the notice of appeal was untimely filed. We requested that appellant file, by January 23, 2012, a letter brief addressing the jurisdictional issue with an opportunity for appellee to respond. As of today's date, appellant has not filed a jurisdictional brief.
A party must file a notice of appeal within thirty days after the judgment is signed or within ninety days after the judgment is signed if a party files a timely motion for new trial. See TEX.R.APP. P. 26.1(a). Without a timely filed notice of appeal, this Court lacks jurisdiction. TEX. R.APP. P. 25.1(b).
Appellant is appealing a divorce decree signed on August 10, 2009.[1] Appellant filed a timely motion for new trial on September 4, 2009. Accordingly, appellant's notice of appeal was due on November 8, 2009. Appellant filed her notice of appeal on July 23, 2010. Because appellant failed to file a timely notice of appeal, this Court lacks jurisdiction. See TEX.R.APP. P. 25.1. Accordingly, we dismiss this appeal for *869 want of jurisdiction. See TEX.R.APP. P. 42.3(a).
NOTES
[1]  In her appellate brief, appellant raises two issues complaining of the trial court signing the divorce decree and denying her motion for new trial and motion to set aside the decree.